Citation Nr: 0732641	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-21 588A	)	DATE
	)
	)

On appeal from the
Malcom Randall VA Medical Center in Gainesville, FL



THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
Tallahassee Memorial Hospital for private medical treatment 
for the veteran's heart.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a decision of the 
Department of Veterans Affairs (VA), Medical Center in 
Gainesville, Florida.


REMAND

The veteran seeks payment or reimbursement for emergency 
services rendered for a non-service-connected condition in a 
non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under these 
provisions, the treatment must satisfy all of the following 
conditions:

 (1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

 (2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;

 (5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

 (6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

 (7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;

 (8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

 (9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. (Eligibility under § 1728 
is neither claimed nor apparent from the record.)

38 C.F.R. § 17.1002.

A remand is needed for additional development.  In 
particular, the dates of treatment that are in dispute are 
unclear from the record.  The record shows that the veteran 
was treated at Tallahassee Memorial Hospital from December 
19, 2004 through December 23, 2004.  As best the Board can 
tell, it seems that VA covered expenses up until December 22, 
2004, but that the expenses incurred on December 22, 2004 and 
December 23, 2004, were not reimbursed and are the subject of 
this appeal.  However, this is unclear and should be verified 
because the January 2006 hearing examiner made several 
references to treatment incurred in January 2004 and the 
Statement of the Case identifies the issue as unauthorized 
expenses incurred on December 19, 2004.  Also a billing 
statement indicates that only partial payment was authorized 
on December 20, 2004 and December 21, 2004 and it is not 
clear whether these too are dates included in this appeal.  

As for the above factors, additional development is necessary 
for some but not all factors.  Taking them in chronological 
order, the Board accepts Tallahassee Memorial Hospital as a 
public facility providing emergency services.  As to the 
second factor, it appears this issue is not in dispute 
because VA seems to have paid for the services incurred at 
the beginning of the veteran's hospitalization starting on 
December 19, 2004.  There does not appear to be a dispute 
about whether the veteran's presenting condition constituted 
an emergency.  

As to the third factor, the feasibility of a VA facility, a 
formal determination in this regard is not of record.  The 
record shows that throughout the veteran's hospitalization, 
he requested transfer to a VA facility but his transfer was 
not processed despite the fact that the VA system and 
Tallahassee Memorial Hospital were in communication about his 
treatment.  On December 20, 2004 he asked M. M. Cox, M.D. to 
be transferred to a VA facility and the provider noted that 
this would be attempted.  A treatment note of December 21, 
2004 shows the veteran was "still" trying to be transferred 
to VA.  The veteran's hearing testimony provides a 
description of his attempts to be transferred to a VA 
facility.  Additional development is necessary as to factor 
four.  In February 2005 VA determined that it would pay for 
the veteran's treatment only up to the point of 
stabilization.  The question of why the veteran was not 
transferred, despite the fact he kept requesting to be 
transferred, raise the question of whether he was stable.  
While a December 21, 2004 handwritten treatment note 
indicates the veteran was stable, his discharge summary shows 
he was not sent home in stable condition until December 23, 
2004.  A medical opinion as to the point of stabilization 
should be sought.

Also, the fifth factor described above is in need of 
development.  There is no information in the file as to 
whether the veteran was enrolled in the VA health care system 
at the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment.  

It does not appear that any of the subsequent factors are at 
issue or in need of further development.  However, since the 
matter is being returned for additional development, it 
should be ensured that VA has complied with all duties to 
notify and assist the veteran with his claim.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See, 38 U.S.C.A. §5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007).  The Board notes that the veteran 
was never sent a notification letter that addressed the 
provisions of 38 U.S.C.A. § 1725 or discussed the application 
of the regulations pertinent to his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate 
letter to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. This letter should 
specifically advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain. In the letter, the veteran 
should also be told to provide any 
evidence in his possession that pertains 
to his claim. 

2.  Determine, document, and associate 
with the claims file the exact dates in 
which medical expenses were incurred at 
Tallahassee Memorial Hospital but not 
reimbursed by VA for the veteran's heart 
condition.

3.  Develop the information necessary to 
determine whether the veteran was 
enrolled in the VA health care system at 
the time the emergency treatment was 
furnished and had received medical 
services under 38 U.S.C. Chapter 17 
within two years before the non-VA 
emergency treatment.

4.  A physician should provide an 
opinion, based on review of the complete 
record, as to whether the veteran was 
medically stable at any point prior to 
his discharge from Tallahassee Memorial 
Hospital, and if he was, at what point he 
became stable.

Following the development above, the VAMC should adjudicate 
the veteran's claim on appeal, in light of all pertinent 
evidence and legal authority (specifically, 38 U.S.C.A. § 
1725 (West 2002), as well as 38 C.F.R. § 17.1002 (2007)). If 
the disposition of the claim remains unfavorable, the VAMC 
should furnish the veteran a supplemental statement of the 
case and afford him the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



